DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Response to Non-Final Office Action filed on 02/02/21 have been entered.
According to the Response, claims 1-18 were pending.  Claims 4 and 15 have been amended.  Claims 1-3, 9, 10, and 12-14 were previously canceled.  Therefore, claims 4-8, 11, and 15-18 are now pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection(s) of claim(s) 4 and 15 under § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been Nizzuma.


Claim Rejections - 35 USC § 103
Claims 4-8, 11, 15, and 16 are rejected under § 103 as being obvious over US Pub. No. 2005/0220594 to Haag (Haag) to US Pub. No. 2015/0167340 to Niizuma (Niizuma).  In regards to claim 4, Haag discloses a vehicle vending machine (Fig. 1), comprising:
a first delivery bay (200) (see ¶ [0041] describing a plurality of entry/exit stations for receiving an releasing vehicles stored in the parking garage);
a second delivery bay (200); 
a tower (100) comprising a series of storage locations (114) on different vertically arranged levels, wherein at least a portion of the series of storage locations are on at least one of the different vertically arranged levels of the tower that is vertically offset from the first delivery bay (see ¶ [0042] for describing a parking garage having a number of parking levels with a plurality of parking spaces);
a delivery system (110) configured to move a vehicle pallet (212) between the tower and the first delivery bay (see ¶ [0043] for using a carrier module to carry vehicle pallets from storage locations to entry/exit stations), 
wherein the delivery system is configured to rotate the vehicle pallet ninety degrees to align with the first delivery bay (see
wherein the delivery system is configured to move a vehicle pallet between the tower and the second delivery bay (see Fig. 1 showing the delivery system comprising at least two carrier modules for moving pallets around the parking garage), and
wherein the delivery system comprises at least one delivery hitch configured to move a vehicle pallet (see ¶ [0043] for transporting vehicles on supporting pallets between storage slots and one of several entry/exit stations (EES) using a carrier module).
Although Haag does not explicitly disclose the limitation “mov[ing] a vehicle pallet at least in part using a screw drive device,” such a feature is found in the prior art.  In fact, Nizzuma teaches an automated parking facility wherein the delivery system comprises at least one delivery hitch (3) configured to move a vehicle pallet at least in part using a screw drive (3). See ¶ [0043] (describing a pallet conveyance device being connected to a vehicle support member via a ball screw unit).
Thus, it would have been obvious to modify the automated parking tower of Haag with the screw drive delivery hitch of Niizuma in order to securely transport pallets with vehicles supported thereon to and from storage.

In regards to claims 5 and 11, Haag further suggests that the second delivery bay is oriented ninety degrees to the first delivery bay relative to the tower. See ¶¶ [0021], [0101] (contemplating modifications to the arrangement of parts within the system as a matter of mere design choice without departing from the spirit and scope of the invention).

In regards to claim 6, Haag further discloses that the machine further comprises a lift-able shuttle (see  [0042] describing a rack entry module (REM)) configured to rotate and move a platform, supporting a vehicle thereon, within the tower to the first delivery bay or a second delivery bay offset less than 180 degrees from the first delivery bay. See ¶ [0048] (elevating a carrier module supporting a loaded vehicle pallet).

In regards to claim 7, Haag further discloses that the first delivery bay comprises
a vehicle preparation area (see Fig. 1 depicting a parking garage with a plurality of entry/exit stations);
an exterior door (210) providing access to the vehicle preparation area from outside the vehicle vending machine; and
a tower loading door (211) providing access to the tower from the vehicle preparation area.

In regards to claim 8, Haag further discloses that the series of storage locations are each configured to store and display a vehicle. See ¶ [0042] describing storage locations as being configured to store and display vehicles).

Claim 15 is rejected under § 103 as being obvious over Haag in view of Niizuma, supra.  In regards to claim 15, Haag
receiving a vehicle for storage in a storage location within the tower, via an exterior door of the tower, into a vehicle preparation area of the vehicle preparation area of the vehicle vending machine, wherein the vehicle preparation area is separated from the tower by a loading door of the tower (see ¶¶ [0043], [0045] (entering one of the EES in the vehicle preparation area through an open exterior door and moving onto a vehicle pallet);
receiving, via a loading door of the tower, a vehicle for storage in a storage location within the tower, the vehicle being positioned on a vehicle pallet (¶ [0045]);
lifting the vehicle positioned on the vehicle pallet to an appropriate level of the tower with a lift-able shuttle of the tower (¶ [0046]);
rotating the vehicle pallet less than 180 degrees to an appropriate orientation (¶ [0045]); and
placing the vehicle positioned on the vehicle pallet in a storage location in the rotated appropriate orientation (¶ [0046]).
retrieving the vehicle positioned on the vehicle pallet from the storage location with a lift-able shuttle (see ¶ [0046] for retrieving, via a rack entry module, vehicle pallets from storage locations);
rotating the vehicle pallet from the rotated appropriate orientation (see ¶ [0045] for rotating vehicle pallets using the turntable mechanism on a carrier module); and 
positioning the vehicle positioned on the vehicle pallet onto the robotic carrier (see ¶ [0046] for retrieving vehicle pallets from storage locations onto carrier modules).
navigating a robotic carrier to an appropriate one of a plurality of delivery bays of the vehicle vending machine while the robotic carrier carries the vehicle positioned on the see ¶¶ [0044-0045]), wherein the plurality of delivery bays (200) are a first delivery bay and a second delivery bay (see ¶ [0041] describing a plurality of entry/exit stations for receiving an releasing vehicles stored in the parking garage),
wherein the first and second delivery bays are each associated with a respective delivery hitch configured to move a vehicle pallet (see ¶ [0043] for transporting vehicles on supporting pallets between storage slots and one of several entry/exit stations (EES) using carrier modules).
Although Haag does not explicitly disclose the limitation “mov[ing] a vehicle pallet at least in part using a screw drive device,” such a feature is found in the prior art.  In fact, Nizzuma teaches an automated parking facility wherein the delivery system comprises at least one delivery hitch (3) configured to move a vehicle pallet at least in part using a screw drive (3). See ¶¶ [0048], [0054] (describing a pallet conveyance device being connected to a vehicle support member via a ball screw unit).
Thus, it would have been obvious to modify the automated parking tower of Haag with the screw drive delivery hitch of Niizuma in order to securely transport pallets with vehicles supported thereon to and from storage.

In regards to claim 16, Haag further discloses that the storage location (114) is vertically offset from the plurality of delivery bays (200). See Fig. 1.

Allowable Subject Matter
Claims 17 and 18 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on 9-5p, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you 

/KYLE O LOGAN/Primary Examiner, Art Unit 3651